Citation Nr: 0947740	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that his tinnitus was incurred in 
service due to a blow to his head from an opening door in 
March 1967 and from noise exposure to turbine generators and 
missile fire.  The medical evidence shows that prior to 
service, the Veteran was hit on the head in 1964 and given a 
cerebral concussion when he was struck by a tree branch in 
January 1965.  Although service medical records are negative 
for any complaints or treatment for tinnitus, a September 
2004 lay statement from the Veteran's fellow serviceman 
corroborated the March 1967 incident where the Veteran's head 
was hit by an opening door.  The Veteran's sister also 
reported in an August 2004 lay statement that approximately 
three months after the Veteran returned from service, he 
complained to her that he had heard buzzing and ringing in 
his ears during service.

In an August 2004 letter, the Veteran's private physician 
stated that the Veteran had a longstanding history of 
bilateral hearing loss and tinnitus.  The physician found 
that it was likely that the Veteran incurred some of his 
hearing loss in the military due to excessive noise exposure.  
On VA examination in December 2004, the Veteran reported 
having suffered from constant tinnitus for approximately 34 
years.  The examiner opined that the Veteran's hearing loss 
was less likely as not a result of military service due to 
normal hearing found at separation, the lack of evidence of 
head trauma in service, and the type and nature of the 
hearing loss.  However, the examiner did not provide an 
opinion as to the etiology of the Veteran's tinnitus.

It remains unclear whether the Veteran's current tinnitus is 
related to his in-service head injury or his reported noise 
exposure or whether his current tinnitus existed prior to 
service and was aggravated by his period of active duty.  In 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his tinnitus and service based upon a 
thorough review of the record, comprehensive examination of 
the Veteran, and adequate rationale.  The Board notes that 
the examiner must consider lay statements regarding in-
service occurrence of an injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination inadequate where the 
examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical 
records to provide negative opinion).  Therefore, the Board 
finds that an examination and opinion is necessary in order 
to fairly decide the merits of the Veteran's claim.
   
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current tinnitus.  If necessary, the 
examiner should reconcile the opinion 
with any other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
examiner should review the claims folder 
and should note that review in the 
report.  Specifically the examiner should 
provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current tinnitus is related 
to the Veteran's March 1967 head 
injury, his noise exposure to 
turbine generators and missile fire, 
or to any other incidents of 
service?  The examiner must consider 
lay statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

b)  If the Veteran's tinnitus was 
not incurred during his period of 
service, is there clear and 
unmistakable evidence that any 
tinnitus pre-existed service?  If 
so, is it at least as likely as not 
(50 percent probability or greater) 
that any such tinnitus that 
pre-existed service was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during his period of active service?  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

